FILED: SEPTEMBER 8, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
DANIEL MEEK,


	Petitioner,

	v.


ROGER GRAY,BECKY MILLER, 
MARGARET OLNEY,BILL SIZEMORE, CECIL TIBBETS,


	Respondents.


(SC S47798)
	En Banc


	On petition to review explanatory statement.


	Argued and submitted August 24, 2000.


	Daniel W. Meek, Portland, pro se, argued the cause and filed
the petition.


	Margaret Olney, Portland, argued the cause and filed the
memoranda for respondent Roger Gray and for herself as
respondent.


	Gregory W. Byrne, Portland, argued the cause for respondents
Becky Miller and Bill Sizemore.


	Cecil Tibbets, Salem, pro se, argued the cause.


	GILLETTE, J.


	Ballot measure explanatory statement certified.  Under ORAP
1.20(4), and notwithstanding ORAP 9.25(1) and ORAP 14.05, this
opinion will become effective when the appellate judgment issues. 
The State Court Administrator shall issue the appellate judgment
at 5:00 p.m. on September 11, 2000, unless a petition for
reconsideration is both filed with and physically received by the
Office of the State Court Administrator by that time.  Any timely
petition for reconsideration will stay issuance of the appellate
judgment until the court acts on such petition.




	GILLETTE, J.

	In this original proceeding, petitioner challenges the
explanatory statement for Ballot Measure 98 (2000).  See ORS
251.205 (providing for creation and manner of selection of
committee of five citizens to prepare explanatory statement for
initiated and referred measures); ORS 251.215 (providing for
preparation and filing of explanatory statement by committee). 
The initiative measure would amend Article XV of the Oregon
Constitution by adding a restriction that no public funds shall
be spent to collect or assist in the collection of political
funds.

	After the explanatory statement committee prepared and
filed the explanatory statement at issue, the Secretary of State
held a hearing to receive comments on the statement.  Petitioner
offered suggestions for changes to the explanatory statement at
that hearing.  Petitioner therefore is entitled to seek a
different explanatory statement in this court.  ORS 251.235; see
also Homuth v. Keisling (S39531), 314 Or 214, 218, 837 P2d 532
(1992) (ORS 251.235 authorizes Supreme Court review of
explanatory statement when any suggestions were offered at
Secretary of State's hearing).

	The committee is directed by statute to prepare an
explanatory statement that is an "impartial, simple and
understandable statement explaining the measure."  ORS
251.215(1).  This court's task is to determine whether the
explanatory statement contains a sufficient and clear statement
explaining the measure.  See Sizemore v. Myers, 327 Or 456, 459,
964 P2d 255 (1998) (so stating); ORS 251.235 (authorizing court
to consider challenges to explanatory statement on grounds that
statement is "insufficient or unclear").  Petitioner bears the
burden of demonstrating that the explanatory statement is
insufficient or unclear.  June v. Roberts, 310 Or 244, 248, 797
P2d 357 (1990).

	Petitioner raises several arguments as to why he
believes that the committee's statement is both insufficient and
unclear.  His primary argument is that the explanatory statement
fails to indicate that one of the effects of Measure 98 would be
to

	"eviscerate the Oregon Voters' Pamphlet by removing at
least 65-70% of the funding that is necessary for its
production and publication.  The result will be either
no Voters' Pamphlet or one that contains no candidate
statements or arguments supporting or opposing ballot
measures."

	As noted, Measure 98 would prohibit spending "public
funds" to collect or assist in collecting "political funds," as
the measure defines each of those terms.  The measure, however,
exempts from the definition of the term "public funds" "the fee
charged by the Secretary of State or a county elections division
for placing a paid statement in an official Voters' Pamphlet." 
The committee explained that exemption as follows:

 "Political funds do not include the fee charged by the
Secretary of State or a county for placing a paid
statement in an official voters' pamphlet, however,
public resources are used to produce the voters'
pamphlet."

	Petitioner argues that the foregoing explanation
necessarily but incorrectly implies that, if voters adopt the
measure, then state and local governments will continue to
publish a voters' pamphlet.  From that argument, petitioner
concludes that the committee failed to prepare a statement that
comports with statutory standards, because the statement does not
detail what he asserts necessarily will be the effect of the
measure on the voters' pamphlet.

	We understand petitioner's argument to be that the
committee was required to include in the explanatory statement a
discussion of the impact that the measure would have on the
continuing financial viability of the voters' pamphlet.  We
reject that argument.  The choice of which effects to include or
omit is a discretionary one for the committee, Sizemore, 327 Or
at 466-68, and one that we will not disturb unless a challenge
can show that the choice makes the explanatory statement as a
whole insufficient or unclear.  Id.  Petitioner has not made that
showing here.

	We have considered the other arguments that petitioner
raises and conclude that they do not establish that the
explanatory statement for Ballot Measure 98 is either
insufficient or unclear.  ORS 251.215.  A detailed discussion of
our reasons for that conclusion would not serve the interests of
the bar or the public.  

	We certify to the Secretary of State the following
explanatory statement for Ballot Measure 98:

 	Ballot Measure 98 adds a new section to the Oregon
Constitution that prohibits anyone from using public
resources to collect or help collect political funds. 
Public resources that cannot be used to collect
political funds include public moneys, public employee
time, public buildings and public equipment and
supplies.


		The political funds that a person cannot collect
by using public resources include money contributed to
candidates, political committees or political parties,
money spent lobbying an elected official and money
spent supporting or opposing a candidate, ballot
measure or initiative petition.  This prohibition
applies if any portion of the money collected with the
assistance of public funds is passed through to another
organization that, in turn, uses any portion of the
money for a political purpose.  Political funds do not
include the fee charged by the Secretary of State or a
county for placing a paid statement in an official
voters' pamphlet, however, public resources are used to
produce the voters' pamphlet.


		A public entity is prohibited from using its
resources to collect political funds even if the public
entity is reimbursed for those resources.


		Any person or organization violating this measure
by using funds (collected with the assistance of public
resources) for a political purpose, or by co-mingling
those nonpolitical funds with political funds, shall
lose the right to have money collected for it for any
purpose by any Oregon public entity.


		This measure directs the Oregon Legislative
Assembly to establish a financial penalty for persons
and organizations that violate this measure.  The
penalty must be not less than double the amount
illegally contributed or spent for a political purpose.


		This measure prohibits several activities
currently allowed under Oregon law.  For example, under
this measure it would be illegal:


		(1) For public entities to collect political funds
for public employee unions by means of payroll
deduction.


		(2) To implement a public employee's request to
deduct part of the employee's wages and transfer that
deducted money to an organization that uses all or part
of that money to lobby elected officials or to support
or oppose candidates, political parties, initiatives or
ballot measures.


		(3) For any organization that receives money from
public employees through payroll deductions or
electronic transfers to use any portion of the money to
lobby an elected official or to support or oppose
candidates or ballot measures.  Organizations that use
payroll deduction include charities, insurance
companies and financial institutions.


		(4) For individuals and organizations that are
involved in political activities, such as lobbying or
supporting or opposing ballot measures or candidates,
to use public buildings for meetings or other
activities, if the individual or organization will seek
or accept political contributions on the public
property.

	Ballot measure explanatory statement certified.  Under
ORAP 1.20(4), and notwithstanding ORAP 9.25(1) and ORAP 14.05,
this opinion will become effective when the appellate judgment
issues.  The State Court Administrator shall issue the appellate
judgment at 5:00 p.m. on September 11, 2000, unless a petition
for reconsideration is both filed with and physically received by
the Office of the State Court Administrator by that time.  Any
timely petition for reconsideration will stay issuance of the
appellate judgment until the court acts on such petition.